Order entered July 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01014-CV

                          SPIN DOCTOR GOLF, INC., Appellant

                                              V.

                              PAYMENTECH, L.P., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-06-1585-I

                                          ORDER
       Before the Court is appellant’s July 15, 2013 motion to extend the time to file a motion

for rehearing. We GRANT the motion. Appellant’s time to file a motion for rehearing is

extended to August 1, 2013.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE